              Case 2:21-cr-00034-RSM Document 19 Filed 04/06/21 Page 1 of 2




 1                                                               The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                            CASE NO. CR21-34 RSM
11                                                      ORDER CONTINUING TRIAL
                                     Plaintiff,
                                                        DATE
12
                            v.
13
14   JORDAN DESMOND SANCHEZ,
15
                                     Defendant.
16
17
18          Having considered the record in this matter, and the General Orders of the United States
19 District Court for the Western District of Washington addressing measures to reduce the
20 spread and health risks from COVID-19, which are incorporated herein by reference, the Court
21
     hereby FINDS as follows:
22
            1. In light of the recommendations made by the Centers for Disease Control and
23
                Prevention (CDC) and Public Health for Seattle and King County regarding social
24
                distancing measures required to stop the spread of COVID-19, it is still not possible
25
                at this time to proceed with a jury trial.
26
            2. The Western District of Washington will resume in-person criminal jury trials on
27
28              May 17, 2021, with one jury trial proceeding at a time in each courthouse. See GO

     Order Continuing Trial Date                                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Jordan Sanchez, CR21-34 RSM - 1                         SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:21-cr-00034-RSM Document 19 Filed 04/06/21 Page 2 of 2




 1
                04-21. Criminal jury trials have been prioritized for trial in May and June primarily
 2
                based on the age of the case and the defendant’s custody status. Mr. Sanchez is in
 3
                custody, but his case was indicted relatively recently, on February 17, 2021.
 4
            3. For the foregoing reasons, the Court finds that the failure to grant a continuance of
 5
                the trial date in this case would result in a miscarriage of justice. See 18 U.S.C.
 6
                § 3161(h)(7)(B)(i). Accordingly, pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court
 7
 8              finds that the ends of justice served by continuing the trial in this case outweighs the

 9              best interest of the public and the defendant in a speedier trial.
10          IT IS THEREFORE ORDERED that the trial date is continued to July 12, 2021. The
11 pretrial motions deadline is continued to June 4, 2021.
12          IT IS FURTHER ORDERED that the period time from the filing of the parties’ joint
13 motion to continue trial, up to and including the new trial date of July 12, 2021 shall be
14 excludable time pursuant to 18 U.S.C. § 3161.
15          Dated this 6th day of April, 2021.
16
17
18
                                                        A
                                                        RICARDO S. MARTINEZ
                                                        CHIEF UNITED STATES DISTRICT JUDGE
19
20 Presented by:
21
   /s/ Jessica M. Manca____________
22
   JESSICA M. MANCA
23 Assistant United States Attorney
24
   /s/Christopher Black (approved via Email)
25 CHRISTOPHER BLACK
   Counsel for Jordan Sanchez
26
27
28

     Order Continuing Trial Date                                               UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Jordan Sanchez, CR21-34 RSM - 2                           SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
